                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

DAVID SCOTT HASTINGS,

             Plaintiff,

v.                                               Case No: 2:18-cv-81-SPC-MRM

CITY FORT MYERS, DERRICK
DIGGS, STEPHEN B.
RUSSELL, NATALIE K.
SAVINO, NICOLAS MAMALIS,
ALESHA MOREL and TYLER
LOVEJOY,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is Plaintiff David Scott Hastings’ Motion to Stay. (Doc.

82). On May 5, 2021, the Eleventh Circuit dismissed Hastings’ appeal for

failing to pay the filing fee. (Doc. 85). That makes Hastings’ motion moot.

       Also pending before the Court is Defendant Derrick Diggs’ Motion to

Dismiss. (Doc. 74). Hastings has not filed a response. Before ruling on Diggs’

Motion to Dismiss, the Court wants to give Hastings a final opportunity to

respond.



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
     Accordingly, it is now

     ORDERED:

     1. Plaintiff’s Motion to Stay (Doc. 82) is DENIED as MOOT.

     2. Plaintiff is ORDERED to file a response to Diggs’ Motion to Dismiss

        on or before May 27, 2021. If he does not file a response, the motion

        will be treated as unopposed.

     DONE and ORDERED in Fort Myers, Florida on May 6, 2021.




Copies: All Parties of Record




                                        2
